IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 489 WAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
TEQUILLA ANGELA NEWSOME,                      :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal, the

Petition for Appointment of Counsel, and the Petition to Receive Grazier Hearing

Transcripts are DENIED.



      Justice Eakin did not participate in the decision of this matter.